PD-1067-1
                                                       COURT OF CRIMINAL APPEAL
                                                                        AUSTIN, TEXA
                                                      Transmitted 11/12/2015 4:35:24 PI
                                                        Accepted 11/13/2015 8:04:41 Af
                                                                         ABEL ACOST,
                         No. PD-1067-15                                        CLER


             TO THE COURT OF CRIMINAL APPEALS
                                                               FILED IN
                                                      COURT OF CRIMINALAPPEALS
                   OF THE STATE OF TEXAS
                                                             November 13, 2015


                                                          ABELACOSTA, CLERK


                Ex parte James Richard "Rick" Perry




                    Appeal from Travis County




                 MOTION FOR LEAVE TO FILE
STATE'S RESPONSE TO APPELLANT'S BRIEF ON THE MERITS
ADDRESSING THE STATE'S PETITION FOR DISCRETIONARY REVIEW



                              *   *




                        LISA C. McMINN
                    State Prosecuting Attorney
                      Barl.D. No. 13803300


                         P.O. Box 13046
                       Austin, Texas 78711
                    information@spa.texas.gov
                     512/463-1660 (Telephone)
                        512/463-5724 (Fax)
      TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      On October 7, 2015, this Court granted Appellant's and the State's Petitions

for Discretionary Review and expedited briefing and oral argument. Oral argument

is scheduled for November 18, 2015.

      The State's Response, filed contemporaneously with this motion, addresses

some of the arguments raised in Appellant's Brief. This case presents complex

constitutional issues, and the State believes its response will clarify the issues for oral

argument and aid the Court in its decision.

      WHEREFORE, the State of Texas prays that this Court grant its motion for

leave to file State's Response to Appellant's Brief on the Merits Addressing the

State's Petition for Discretionary Review.

                                           Respectfully submitted,

                                          /s/ LISA C. McMINN
                                          LISA C. McMINN
                                          State Prosecuting Attorney
                                          Barl.D. No. 13803300


                                          P.O. Box 13046
                                          Austin, Texas 78711
                                          information@spa.texas.gov
                                          512/463-1660 (Telephone)
                                          512/463-5724 (Fax)
                         CERTIFICATE OF SERVICE


      The undersigned certifies that on this 12th day of November, 2015, the State's

Motion for Leave to File Response to Appellant's Briefon the Merits Addressing the

State's Petition for Discretionary Review was served via certified electronic service

provider to:


Anthony G. Buzbee
Tbuzbee@txattomeys.com

David L. Botsford
dbotsford@aol.com

Thomas R. Phillips
tom.phillips@bakerbotts.com

Michael McCrum
michael@McCrumlaw.com

David Gonzalez
david@sg-llp.com




                                        Isi LISA C. McMINN
                                        LISA C. McMINN
                                        State Prosecuting Attorney